     Case 2:20-cv-00115-LGW-BWC Document 3 Filed 10/27/20 Page 1 of 2




                                                                                                     FILED
                                                                                          John E. Triplett, Acting Clerk
                                                                                           United States District Court

                       IN THE UNITED STATES DISTRICT COURT                             By casbell at 1:22 pm, Oct 27, 2020

                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                               BRUNSWICK DIVISION


    SUSAN ANDERSON,

                 Movant,                                      CIVIL ACTION NO.: 2:20-cv-115

         v.

    UNITED STATES OF AMERICA,                                 (Case No.: 2:18-cr-30)


                 Respondent.


                                              ORDER

        Movant Susan Anderson (“Anderson”), who is represented by counsel, filed this 28

U.S.C. § 2255 Motion on October 23, 2020, which the Court has reviewed. Anderson attacks the

conviction and sentence obtained in this Court in Case Number 2:18-cr-30. 1 Pursuant to Rule

4(b) of the Rules Governing Section 2255 Proceedings, the Court ORDERS the United States

Attorney to file an answer or motion to dismiss within 30 days stating what records and

documents need to be produced to fully respond to the motion. The Government shall also

include in this response its position regarding the need for expansion of the record authorized by

Rule 7, evidentiary hearing authorized by Rule 8, and any additional discovery necessary

authorized by Rule 6 of the Rules Governing Section 2255 Proceedings.


1
        Anderson originally filed one § 2255 Motion attacking her convictions and sentences obtained in
Case Numbers 2:17-cr-20 and 2:18-cr-30, which was assigned Case Number 2:20-cv-109. Upon this
Court’s review, it was determined two separate civil actions should be initiated, with each civil action
corresponding to only one of Anderson’s criminal cases. Accordingly, this civil action corresponds to
Case Number 2:18-cr-30, and Civil Action Number 2:20-cv-109 corresponds only to Case Number 2:17-
cr-20. The Court DIRECTS the Clerk of Court to update the docket for Case Number 2:18-cr-30
consistent with this Order.
  Case 2:20-cv-00115-LGW-BWC Document 3 Filed 10/27/20 Page 2 of 2



       The Court DIRECTS the Clerk of Court to forward a copy of this Order and a copy of

Anderson’s Motion for relief to the Savannah Office of the United States Attorney for the

Southern District of Georgia.

       SO ORDERED, this 27th day of October, 2020.




                                     _____________________________________
                                     BENJAMIN W. CHEESBRO
                                     UNITED STATES MAGISTRATE JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA




                                               2
